ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent US 10,725,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed on 6/8/2021, in page 9, with respect to Claims 1-23 have been fully considered and are persuasive.
The submission of terminal disclaimer overcomes double patenting rejection of claims 1-23.  

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
 “a grazing angle detection module coupled to the signal processing unit and configured to estimate a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is compared to a threshold to detect an error in at least one of the estimated azimuth frequency and the estimated elevation frequency; and a grazing angle error correction module coupled to the grazing angle detection module and configured to modify at least one of the estimated azimuth frequency and the estimated elevation frequency responsive to error detection”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-11 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-11 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 12, none of the prior art of record either taken alone or in combination discloses the claimed “estimating a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is compared to a threshold to detect an error in at least one of the estimated azimuth frequency and the estimated elevation frequency; and TI-73581B4Application No. 16/897,309 Non-Final Amendment dated March 26, 2021 modifying on error detection at least one of the estimated azimuth frequency and the estimated elevation frequency to generate a true estimated azimuth frequency and a true estimated elevation frequency respectively”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

As for independent claim 19, none of the prior art of record either taken alone or in combination discloses the claimed “a signal processing unit configured to generate an estimated azimuth frequency, an estimated elevation frequency and an estimated range of the obstacle; a grazing angle detection module coupled to the signal processing unit and configured to estimate a metric from one or more of the estimated azimuth frequency, the estimated elevation frequency and the estimated range of the obstacle, wherein the metric is compared to a threshold to detect an error in at least one of the estimated azimuth frequency and the estimated elevation frequency; and a grazing angle error correction module coupled to the grazing angle detection module and configured to modify at least one of the estimated azimuth frequency and the estimated elevation frequency responsive to error detection”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 20-23 depends ultimately from allowable, independent claim 19, so each of dependent claims 20-23 is allowable for, at least, the reasons for which independent claim 19 is allowable. 
The closest prior art is found to be: Wasiewicz (US 6,801,156 B1).
Wasiewicz (‘156) discloses target detection and location systems such as radar and more particularly to the resolution of plural, closely spaced targets (Fig. 1, col 1 lines 8-10); antenna 18 (col 3 line 50 – col 4, line 17); processor (col 3 line 50 – col 4, line 17); estimating azimuth and elevation angles from return signals in said particular  Wasiewicz (‘156) does not disclose grazing angle error correction to modify at least one of the estimated azimuth frequency and the estimated elevation frequency on error detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648